DETAILED ACTION
This action is in response to the claims filed 06/16/2022 for application 16/481,672. Claims 1 and 4 have been amended and claims 2, 3, 5, 6, 8, and 9 have been canceled. Claims 1, 4, 7, 10, and 11 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/16/2022 has been entered.
 
Claim Objections
Claims 1 and 4 objected to because of the following informalities:  "maximum value of the of the" appears to be recited twice and should read ".  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4, 7, and 10-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding claim 1, 
Step 1 Analysis: Claim 1 is directed to a process, which falls within one of the four statutory categories. 
Step 2A Prong 1 Analysis: Claim 1 recites, in part, generate vectors whose elements are feature values of data items collected at a plurality of timings from a target of anomaly detection, so as to perform normalization on the vectors based on a set of predetermined vectors, learn the predetermined vectors so as to output a learning result and detect, for each of the vectors normalized, an anomaly based on said each of the vectors and the learning result. The limitations of generate vectors whose elements are feature values of data items collected at a plurality of timings from a target of anomaly detection, so as to perform normalization on the vectors based on a set of predetermined vectors, learn the predetermined vectors so as to output a learning result and detect, for each of the vectors normalized, an anomaly based on said each of the vectors and the learning result, as drafted, are processes that, under broadest reasonable interpretation, covers the recitation of mathematical relationships which falls within the “Mathematical concepts” grouping of abstract ideas. Additionally, the limitation of detecting, for each of the vectors normalized, an anomaly based on said each of the vectors and the learning result…, dividing each of the collected data items for a particular type of data by a maximum value…, for each of the plurality of timings, the set of vectors is updated based on the most recent collected vectors, under the broadest reasonable interpretation, covers performance of the limitation in the mind or pen and paper which falls within the “Mental Processes” grouping of abstract ideas. 
The limitations of:
detecting, for each of the vectors normalized, an anomaly based on said each of the vectors and the learning result… can be considered to be an evaluation in the human mind, 
dividing each of the collected data items for a particular type of data by a maximum value… can be considered to be a mathematical evaluation performed in the human mind, 
for each of the plurality of timings, the set of vectors is updated based on the most recent collected vectors…can be considered to be an evaluation in the human mind
Accordingly, the claim recites an abstract idea.
Step 2A Prong 2 Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements – “feature value generation device”, “measuring devices”, and “the processing circuitry”. Thus, the elements in the claim are recited at a high level of generality (i.e. as a generic processor performing a generic computer function of generating an index) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim further recites: the target being a system including a plurality of measuring devices that sample the data items within the system, the feature value generation device being connected to each of the plurality of measuring devices and the processing circuitry is configured to collect the data items from the measuring devices; This limitation is a mere data gathering step and thus is an insignificant extra-solution activity. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim as a whole is directed to an abstract idea.
Step 2B Analysis: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of utilizing feature value generation device, measuring devices, and the processing circuitry to perform the steps of the claimed process amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additionally, the limitation of collecting data items from the measuring devices is well-understood, routine, and conventional, as evidenced by Breitbart et al. (“Efficiently Monitoring Bandwidth and Latency in IP Networks” pg. 933, § Introduction, ¶1-2). This limitation therefore remains insignificant extra-solution activity even upon reconsideration, and does not amount to significantly more. Even when considered in combination, these additional elements are mere instructions to apply an exception using a generic computer component and insignificant extra-solution activity, which cannot provide an inventive concept. The claim is not patent eligible.

Regarding claim 4, 
Step 1 Analysis: Claim 4 is directed to a process, which falls within one of the four statutory categories. 
Step 2A Prong 1 Analysis: Claim 4 recites generating vectors whose elements are feature values of data items collected at a plurality of timings from a target of anomaly detection, so as to perform normalization on the vectors based on a set of predetermined vectors, learning the predetermined vectors so as to output a learning result and detecting, for each of the vectors normalized, an anomaly based on said each of the vectors and the learning result. The limitations of generating vectors whose elements are feature values of data items collected at a plurality of timings from a target of anomaly detection, so as to perform normalization on the vectors based on a set of predetermined vectors, learning the predetermined vectors so as to output a learning result and detecting, for each of the vectors normalized, an anomaly based on said each of the vectors and the learning result, as drafted, are processes that, under broadest reasonable interpretation, covers the recitation of mathematical relationships which falls within the “Mathematical concepts” grouping of abstract ideas. Additionally, the limitation of detecting, for each of the vectors normalized, an anomaly based on said each of the vectors and the learning result…, dividing each of the collected data items for a particular type of data by a maximum value…, for each of the plurality of timings, the set of vectors is updated based on the most recent collected vectors, under the broadest reasonable interpretation, covers performance of the limitation in the mind or pen and paper which falls within the “Mental Processes” grouping of abstract ideas. 
The limitations of:
detecting, for each of the vectors normalized or standardized by the generator, an anomaly based on said each of the vectors and the learning result… can be considered to be an evaluation in the human mind, 
dividing each of the collected data items for a particular type of data by a maximum value… can be considered to be a mathematical evaluation performed in the human mind, 
for each of the plurality of timings, the set of vectors is updated based on the most recent collected vectors…can be considered to be an evaluation in the human mind
Accordingly, the claim recites an abstract idea.
Step 2A Prong 2 Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements – “feature value generation device” and “measuring devices”. Thus, the elements in the claim are recited at a high level of generality (i.e. as a generic processor performing a generic computer function of generating an index) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim further recites: the target being a system including a plurality of measuring devices that sample the data items within the system, the feature value generation device being connected to each of the plurality of measuring devices and the processing circuitry is configured to collect the data items from the measuring devices; This limitation is a mere data gathering step and thus is an insignificant extra-solution activity. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim as a whole is directed to an abstract idea.
Step 2B Analysis: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of utilizing feature value generation device, measuring devices, and the processing circuitry to perform the steps of the claimed process amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additionally, the limitation of collecting data items from the measuring devices is well-understood, routine, and conventional, as evidenced by Breitbart et al. (“Efficiently Monitoring Bandwidth and Latency in IP Networks” pg. 933, § Introduction, ¶1-2). This limitation therefore remains insignificant extra-solution activity even upon reconsideration, and does not amount to significantly more. Even when considered in combination, these additional elements are mere instructions to apply an exception using a generic computer component and insignificant extra-solution activity, which cannot provide an inventive concept. The claim is not patent eligible.

Regarding claim 7, the rejection of claim 4 is further incorporated, and further, the claim recites: A non-transitory computer-readable recording medium having a program stored thereon for causing a computer to execute the feature value generation method as claimed in claim 4. The claim recites the same method as claim 4 and thus recites a judicial exception as noted in the rejection of claim 4.
The claim does recite the additional element of “a non-transitory computer-readable recording medium”, however it does not amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception, for the reasons set forth in connection with the rejection of claim 4 above. The claim is not patent eligible.

Regarding claim 10, the rejection of claim 1 is further incorporated, and further, the claim recites: wherein the system is a network that is constituted with multiple nodes being connected with each other, in which packets are transmitted and received between the nodes to provide predetermined services. This limitation amounts to more specifics of the judicial exception identified in the rejection of claim 1 above.
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 11, the rejection of claim 1 is further incorporated, and further, the claim recites: wherein the data items to be collected include MIB (Management Information Base) data, flow data by NetFlow, and CPU utilization. This limitation amounts to more specifics of the judicial exception identified in the rejection of claim 1 above.
The claim does not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claim is not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 7, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sakurada et al. ("Anomaly Detection Using Autoencoders with Nonlinear Dimensionality Reduction", cited by Applicant in the IDS filed 07/29/2019, hereinafter "Sakurada") in view of Breitbart et al. ("Efficiently Monitoring Bandwidth and Latency in IP Networks", hereinafter "Breitbart") and further in view of Liu et al. ("Network Traffic Anomaly Detection Using Adaptive Density-Based Fuzzy Clustering", hereinafter "Liu").

Regarding claim 1, Sakurada teaches A feature value generation device comprising: 
processing circuitry configured to (Sakurada implies use of processors and memory: “When compared to kernel PCA, the autoencoder and denoising autoencoder performed either better or the same as kernel PCA. Kernel PCA, however, requires heavy computation. By using autoencoders, we don’t need to hold all the training samples and we can avoid memory intensive kernel computation.” [pg. 4, § 5.2 Real Data, ¶2]) generate vectors whose elements are feature values of data items collected at each of a plurality of timings, which are each upon an elapse of a predetermined time interval, from a target of anomaly detection (“We set three parameters σ, ρ and β to 28, 10 and 8/3 respectively. According to Eq. 4, first we generated the vector z(t) = (z1(t) z2(t) z3(t))T. We sampled 1000 vectors by running this simulation for 100[s] with the sampling rate 0.1[s], with the small observation noise and system transition noise. To generate the anomalous data, after sampling we flipped the values from z3(850) to z3(1000) horizontally so that z3 aligns in reverse chronological order after 850th.” [pg. 3, § 4.1 Artificial Data, ¶1]), so as to perform normalization on the vectors based on a set of predetermined vectors (“We divided 1000 samples into two, which are 700 training samples {x(1), x(2), ..., x(700)} and 300 test samples {x(701), x(702), ..., x(1000)}, with the latter half of the test samples including anomalies. Fig. 2 shows the distribution of the 1000 vectors of z and the data of x after normalized to a mean of zero and a variance of 1” [pg. 3, § 4.1 Artificial Data, ¶1]),
learn the predetermined vectors so as to output a learning result (“In the training phase, we have normal data as training set {x(1), x(2), . . . , x(m)}. Assuming each data sample x(i) ∈ RD is represented by a vector of D different variables. We compress the data into lower dimensional latent subspace and reproduce the output {xˆ(1), xˆ(2), . . . , xˆ(m)} so that the reconstruction error in Eq. 1 becomes small.” [pg. 2, § 3.1 Anomaly Detection by Dimensionality Reduction, ¶2; Examiner interprets inputting training samples into an autoencoder to be equivalent to learning the predetermined vectors. A learning result would correspond to the reconstructed output.]);
for each of the plurality of timings, detect, for each of the vectors normalized, an anomaly based on said each of the vectors and the learning result, wherein the set of predetermined vectors is a set of vectors with which no anomaly is detected by the processing circuitry (“After we determine the subspace, in the test phase, we project test data into the subspace and reconstruct the original data. We use the reconstruction error shown in Eq. 1 as the anomaly score. The reconstruction error has low values if test samples are normal instances that satisfy the normal correlation learned during the test phase, while the error becomes large with anomalous samples.” [pg. 2, § 3.1 Anomaly Detection by Dimensionality Reduction, ¶3; Examiner is interpreting using the reconstruction error to detect if a training sample is “normal” to be equivalent with when no anomaly is detected by the detector.]), and for each of the plurality of timings, the set of vectors is updated based on the most recent collected vectors when no anomaly is detected by the processing circuitry (“We regard each data sample at each time index as independent, i.e., we disregard time sequence. Although the performance is already good enough without temporal information, we can add the information by giving autoencoders a data vector including current as well as past samples, and see how it improves the performance.” [pg. 4, § 6. Conclusion and Future Work, ¶2; Examiner interprets giving autoencoders a data vector with past samples to check for improvement in performance to be equivalent to the set of vectors being updated.]).
However Sakurada fails to explicitly teach the target being a system including a plurality of measuring devices that sample the data items within the system, the feature value generation device being connected to each of the plurality of measuring devices and the processing circuitry is configured to collect the data items from the measuring devices;
Breitbart teaches the target being a system including a plurality of measuring devices that sample the data items within the system (“In our approach for measuring latency, explicitly routed probes are transmitted along paths originating at the NOC (i.e., node v0). (We discuss source routing and IP encapsulation, the two mechanisms within IP for controlling the path traversed by a packet in more detail in Section IV-D.) The round-trip latency of a single path pi is measured by sending the following two probe packets” [pg. 939, § A. Overview and Problem Formulation, ¶1]), the feature value generation device being connected to each of the plurality of measuring devices (“
    PNG
    media_image1.png
    183
    348
    media_image1.png
    Greyscale
” [pg. 934, § II System Model and Notation, ¶1; Breitbart discloses a data network with a plurality of “measuring devices” connected with each other.]), and the processing circuitry is configured to collect the data items from the measuring devices (“More specifically, we propose effective, low-overhead strategies for collecting the following utilization statistics as a function of time:... Such large ISP installations are typically characterized by high resource-utilization levels, which means that scalable monitoring strategies that minimize the impact of collecting utilization information on the underlying network are of the essence. This is especially true since this information needs to be collected periodically (e.g., every fifteen minutes) in order to continuously monitor the state and evolution of the network.” [pg. 934, left col, ¶2-5; Data would be collected from the routers(measuring devices)]);
Sakurada and Breitbart are both in the same field of endeavor of machine learning and thus are analogous. Sakurada discloses an anomaly detection system using autoencoders. Breitbart discloses a method to efficiently monitor bandwidth and latency in IP networks. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Sakurada’s anomaly detection method by using measuring devices to collect network information as taught by Breitbart. One would have been motivated to make this modification in order to efficiently monitor network utilization and performance. [Abstract, Breitbart]
However Sakurada/Breitbart fails to explicitly teach wherein the normalization of the vectors includes at each of the plurality of timings, dividing each of the collected data items for a particular type of data item by a maximum value of the of the particular type of data item that is collected occurs during the respective timing;
Liu teaches wherein the normalization of the vectors includes at each of the plurality of timings, dividing each of the collected data items for a particular type of data item by a maximum value of the particular type of data item that is collected occurs during the respective timing (“The first selected experimental anomaly time bin (marked as bin 18 for reference) includes 25,214 traffic flows. After statistical calculation for source IP addresses, the number of unique IP source address in bin 18 is 4176 which represents the number of data instances for clustering. Each data instance has 10 features in this time bin.
We have conducted a number of experiments using different parameters as follows for the selected time bin:
Number of features (NF): 10 (all features), 2 (only TCP bytes and UDP bytes), and 8 (all other features except TCP and UDP bytes), to examine the dominance of bytes,
Number of clusters for the clustering method (NCl): 2, 3, 4, and 5, to check the sensitivity to number of clusters,
Normalization: divided by maximum value or by standard deviation.” [pg. 827, A. Clustering results; Liu discloses a normalization method by dividing by a maximum value (see also Conclusions, ¶2)]));
Sakurada, Breitbart, and Liu are all in the same field of endeavor of machine learning and thus are analogous. Sakurada discloses an anomaly detection system using autoencoders. Breitbart discloses a method to efficiently monitor bandwidth and latency in IP networks. Liu discloses a method for detecting network traffic anomaly by clustering. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Sakurada’s/Breitbart’s teachings by normalizing the collected network traffic items by a maximum value as taught by Liu. Normalization is well-known in the prior art; thus, one would have been motivated to make this modification in order to identify anomalies more precisely. [pg. 830, § Conclusions, Liu]

Regarding claim 4, Sakurada teaches A feature value generation method executed by a feature value device, the method comprising: 
generating vectors whose elements are feature values of data items collected at each of a plurality of timings, which are each upon an elapse of a predetermined time interval, from a target of anomaly detection (“We set three parameters σ, ρ and β to 28, 10 and 8/3 respectively. According to Eq. 4, first we generated the vector z(t) = (z1(t) z2(t) z3(t))T. We sampled 1000 vectors by running this simulation for 100[s] with the sampling rate 0.1[s], with the small observation noise and system transition noise. To generate the anomalous data, after sampling we flipped the values from z3(850) to z3(1000) horizontally so that z3 aligns in reverse chronological order after 850th.” [pg. 3, § 4.1 Artificial Data, ¶1]), so as to perform normalization on the vectors based on a set of predetermined vectors (“We divided 1000 samples into two, which are 700 training samples {x(1), x(2), ..., x(700)} and 300 test samples {x(701), x(702), ..., x(1000)}, with the latter half of the test samples including anomalies. Fig. 2 shows the distribution of the 1000 vectors of z and the data of x after normalized to a mean of zero and a variance of 1” [pg. 3, § 4.1 Artificial Data, ¶1]),
learning the predetermined vectors so as to output a learning result (“In the training phase, we have normal data as training set {x(1), x(2), . . . , x(m)}. Assuming each data sample x(i) ∈ RD is represented by a vector of D different variables. We compress the data into lower dimensional latent subspace and reproduce the output {xˆ(1), xˆ(2), . . . , xˆ(m)} so that the reconstruction error in Eq. 1 becomes small.” [pg. 2, § 3.1 Anomaly Detection by Dimensionality Reduction, ¶2; Examiner interprets inputting training samples into an autoencoder to be equivalent to learning the predetermined vectors. A learning result would correspond to the reconstructed output.]);
for each of the plurality of timings, detecting, for each of the vectors normalized, an anomaly based on said each of the vectors and the learning result, wherein the set of predetermined vectors is a set of vectors with which no anomaly is detected by the processing circuitry (“After we determine the subspace, in the test phase, we project test data into the subspace and reconstruct the original data. We use the reconstruction error shown in Eq. 1 as the anomaly score. The reconstruction error has low values if test samples are normal instances that satisfy the normal correlation learned during the test phase, while the error becomes large with anomalous samples.” [pg. 2, § 3.1 Anomaly Detection by Dimensionality Reduction, ¶3; Examiner is interpreting using the reconstruction error to detect if a training sample is “normal” to be equivalent with when no anomaly is detected by the detector.]), and for each of the plurality of timings, the set of vectors is updated based on the most recent collected vectors when no anomaly is detected (“We regard each data sample at each time index as independent, i.e., we disregard time sequence. Although the performance is already good enough without temporal information, we can add the information by giving autoencoders a data vector including current as well as past samples, and see how it improves the performance.” [pg. 4, § 6. Conclusion and Future Work, ¶2; Examiner interprets giving autoencoders a data vector with past samples to check for improvement in performance to be equivalent to the set of vectors being updated.]).
However Sakurada fails to explicitly teach the target being a system including a plurality of measuring devices that sample the data items within the system, the feature value generation device being connected to each of the plurality of measuring devices and the processing circuitry is configured to collect the data items from the measuring devices;
Breitbart teaches the target being a system including a plurality of measuring devices that sample the data items within the system (“In our approach for measuring latency, explicitly routed probes are transmitted along paths originating at the NOC (i.e., node v0). (We discuss source routing and IP encapsulation, the two mechanisms within IP for controlling the path traversed by a packet in more detail in Section IV-D.) The round-trip latency of a single path pi is measured by sending the following two probe packets” [pg. 939, § A. Overview and Problem Formulation, ¶1]), the feature value generation device being connected to each of the plurality of measuring devices (“
    PNG
    media_image1.png
    183
    348
    media_image1.png
    Greyscale
” [pg. 934, § II System Model and Notation, ¶1; Breitbart discloses a data network with a plurality of “measuring devices” connected with each other.]), and the processing circuitry is configured to collect the data items from the measuring devices (“More specifically, we propose effective, low-overhead strategies for collecting the following utilization statistics as a function of time:... Such large ISP installations are typically characterized by high resource-utilization levels, which means that scalable monitoring strategies that minimize the impact of collecting utilization information on the underlying network are of the essence. This is especially true since this information needs to be collected periodically (e.g., every fifteen minutes) in order to continuously monitor the state and evolution of the network.” [pg. 934, left col, ¶2-5; Data would be collected from the routers(measuring devices)]);
Sakurada and Breitbart are both in the same field of endeavor of machine learning and thus are analogous. Sakurada discloses an anomaly detection system using autoencoders. Breitbart discloses a method to efficiently monitor bandwidth and latency in IP networks. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Sakurada’s anomaly detection method by using measuring devices to collect network information as taught by Breitbart. One would have been motivated to make this modification in order to efficiently monitor network utilization and performance. [Abstract, Breitbart]
However Sakurada/Breitbart fails to explicitly teach wherein the normalization of the vectors includes at each of the plurality of timings, dividing each of the collected data items for a particular type of data item by a maximum value of the of the particular type of data item that is collected occurs during the respective timing;
Liu teaches wherein the normalization of the vectors includes at each of the plurality of timings, dividing each of the collected data items for a particular type of data item by a maximum value of the particular type of data item that is collected occurs during the respective timing (“The first selected experimental anomaly time bin (marked as bin 18 for reference) includes 25,214 traffic flows. After statistical calculation for source IP addresses, the number of unique IP source address in bin 18 is 4176 which represents the number of data instances for clustering. Each data instance has 10 features in this time bin.
We have conducted a number of experiments using different parameters as follows for the selected time bin:
Number of features (NF): 10 (all features), 2 (only TCP bytes and UDP bytes), and 8 (all other features except TCP and UDP bytes), to examine the dominance of bytes,
Number of clusters for the clustering method (NCl): 2, 3, 4, and 5, to check the sensitivity to number of clusters,
Normalization: divided by maximum value or by standard deviation.” [pg. 827, A. Clustering results; Liu discloses a normalization method by dividing by a maximum value (see also Conclusions, ¶2)]));
Sakurada, Breitbart, and Liu are all in the same field of endeavor of machine learning and thus are analogous. Sakurada discloses an anomaly detection system using autoencoders. Breitbart discloses a method to efficiently monitor bandwidth and latency in IP networks. Liu discloses a method for detecting network traffic anomaly by clustering. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Sakurada’s/Breitbart’s teachings by normalizing the collected network traffic items by a maximum value as taught by Liu. Normalization is well-known in the prior art; thus, one would have been motivated to make this modification in order to identify anomalies more precisely. [pg. 830, § Conclusions, Liu]

Regarding claim 7, Sakurada discloses A non-transitory computer-readable recording medium having a program stored thereon for causing a computer to execute the feature value generation method (Sakurada implies use of processors and memory: “When compared to kernel PCA, the autoencoder and denoising autoencoder performed either better or the same as kernel PCA. Kernel PCA, however, requires heavy computation. By using autoencoders, we don’t need to hold all the training samples and we can avoid memory intensive kernel computation.” [pg. 4, § 5.2 Real Data, ¶2]) as claimed in claim 4 (See rejection of claims 1 and 4 with the combination of Sakurada/Breitbart/Liu).

Regarding claim 10, Sakurada/Breitbart/Liu teaches The feature value generation device as claimed in claim 1, where Breitbart teaches wherein the system is a network that is constituted with multiple nodes being connected with each other (“
    PNG
    media_image1.png
    183
    348
    media_image1.png
    Greyscale
” [pg. 934, § II System Model and Notation, ¶1]), in which packets are transmitted and received between the nodes to provide predetermined services (“Path latencies for a given (sub)set of (possibly overlapping) source-destination paths in the network. Once again, knowledge of the delays that packets experience along certain routes is important, e.g., in determining effective communication paths for applications with low-latency QoS requirements or dynamically routing the clients of a replicated service to their “closest” replica” [pg. 934, § 2. Path latencies; See also: “This flow information essentially consists of the paths along which packets get routed in the network and can be computed using routing protocol control information (e.g., the link-state database in OSPF or label switched paths in MPLS). In this section, we demonstrate how knowledge of the traffic flows in our directed network graph G can be exploited in conjunction with flow conservation to further reduce the required SNMP overhead for monitoring link bandwidth.  [pg. 937, § B.2 Exploiting Knowledge of Network Flows]).
Sakurada, Breitbart, and Liu are all in the same field of endeavor of machine learning and thus are analogous. Sakurada discloses an anomaly detection system using autoencoders. Breitbart discloses a method to efficiently monitor bandwidth and latency in IP networks. Liu discloses a method for detecting network traffic anomaly by clustering. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Sakurada’s/Liu’s anomaly detection methods by using measuring devices to collect network information as taught by Breitbart. One would have been motivated to make this modification in order to efficiently monitor network utilization and performance. [Abstract, Breitbart]

Regarding claim 11, Sakurada/Breitbart/Liu teaches The feature value generation device as claimed in claim 10, where Breitbart teaches wherein the data items to be collected include MIB (Management Information Base) data (“An IP router is typically managed by activating an SNMP agent on that router. Over time, the SNMP agent collects various operational statistics for the router which are stored in the router’s SNMP Management Information Base (MIB) and can be dispatched (on demand or periodically) to the NOC site” [pg. 935, § III. Monitoring Link and Flow Bandwidth]), flow data by NetFlow (“For flow-bandwidth monitoring, RMON [1] or NetFlow agents [2] can be enabled on routers to measure the number of data packets shipped through any of the router’s interfaces between specific pairs of source-destination IP addresses” [pg. 935, right col, ¶4]), and CPU utilization (“Bandwidth usage for a given (sub)set of (a) links, and (b) aggregate packet flows between ingress-egress routers in the network. Link-bandwidth utilization information is obviously critical for a number of network management tasks, such as identifying and relieving congestion points in the network. Flow-bandwidth usage, on the other hand, provides bandwidth utilization data at a finer granularity which can be invaluable, e.g., for usage-based customer billing and Service Level Agreement (SLA) verification.” [pg. 934, Bandwidth usage; Use of routers implies CPU utilization.]).
Sakurada, Breitbart, and Liu are all in the same field of endeavor of machine learning and thus are analogous. Sakurada discloses an anomaly detection system using autoencoders. Breitbart discloses a method to efficiently monitor bandwidth and latency in IP networks. Liu discloses a method for detecting network traffic anomaly by clustering. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Sakurada’s/Liu’s anomaly detection methods by using measuring devices to collect network information as taught by Breitbart. One would have been motivated to make this modification in order to efficiently monitor network utilization and performance. [Abstract, Breitbart]


Response to Arguments
Applicant's arguments filed 06/16/2022 have been fully considered but they are not persuasive. 

Regarding the 35 U.S.C. 101 Rejection:
Applicant’s arguments regarding the claims reciting a technological improvement has been considered but are not persuasive. Examiner asserts that the claims as currently recited are not directed towards the improvement of a technology or functioning of a processor. It appears that the claims recite an improvement to an abstract idea. Improvements to an abstract idea are still considered to be an abstract idea. The step of performing normalization on the vectors, under BRI, can be interpreted as a mathematical evaluation which can be performed in the human mind. The limitation does not appear to show any improvements to the technology or improvement to the learning, rather it appears to be additional mental steps. As noted above, the feature value generation device and measuring devices appears to be recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception. 
Applicant appears to further cite that the claims are similar to example 40 in the USPTO Subject Matter Eligibility Examples. Examiner respectfully disagrees. The claims as currently recited are broad and do not recite details of collecting network traffic data and do not show an improvement to the system’s ability to detect abnormal traffic data. The claim as a whole is directed to an abstract idea and do not include any additional elements which integrate the abstract idea into a practical application nor significantly more. Please see the updated 101 rejection above. 


Regarding the 35 U.S.C. 103 Rejection:
Applicant’s arguments regarding the prior arts of Sakurada and Breitbart failing to disclose “performing normalization on the vectors based on a set of predetermined vectors” has been considered but are not persuasive. The prior art of Sakurada explicitly teaches performing normalization on vectors (See pg. 3, § 4.1 Artificial Data, ¶1).

Applicant’s arguments regarding the newly amended limitation of “wherein the normalization of the vectors includes at each of the plurality of timings, dividing each of the collected data items…” has been considered but are moot because the newly amended limitation is now taught by the newly presented art of Liu. Please see the updated 103 rejection above.

Applicant’s arguments with respect to the rejections of the dependent claims have been fully considered but they are not persuasive as they rely upon the allowability of the independent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H HOANG whose telephone number is (571)272-8491. The examiner can normally be reached Mon-Fri 8:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571) 272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.H.H./Examiner, Art Unit 2122                                                                                                                                                                                                        

/BRIAN M SMITH/Primary Examiner, Art Unit 2122